McCulloch, C. J. The subject-matter of this litigation is a tract of land in Union County, the title to which is claimed by the parties on each side of the controversy. Appellants claim title to the land under a deed of conveyance from the State Land Commissioner, executed on January .8, 1920, purporting to convey the property as internal improvement land. Appellee claims title under a tax sale made in the year 1877 for the taxes of 1876, and continued occupancy and the payment of taxes by appellee and his predecessors down to the commencement of the present action. Appellee instituted the action in the chancery court of Union County against appellants to quiet his title, which is set. forth in the pleadings, and appellants -answered setting forth their-.title under the purchase from the State Land Commissioner, -as aforesaid, and alleging that the forfeiture for taxes under which -appellee -claims was void, for the reason that the land was then owned by the State, and ivas subject to taxation. The cause was tried on an agreement in writing as to the facts. Among other things, it was agreed that the land in controversy, describing it, “was subject to taxation for the year 1876, and was. sold for nonpayment of taxes June 14,1877, to Jacob M. Webb, and clerk’s deed of tax sale issued. That since said date (1877) said Webb and his grantee down to the present occupant, petitioner G-. D. Simpson, have beeii in actual possession of said land and paying the taxes on same.” Appellants introduced the deed under which they claimed, which is dated January 8, 1920, and purports to convey the land as internal improvement land at the price of $2.50 per acre. There was no attack made on the validity of the tax sale under which appellee claims title, further than the allegation in the complaint that the land was not subject to taxation at that time, for the reason that the title was in the State as internal improvement land. However, appellants are concluded by their own agreement, set forth in the written statement of facts, that the land in controversy “was subject to taxation for the year 1876.” The chancery court based its decree in favor of appellee upon a finding of fact in accordance with this stipulation, and this finding is conclusive of the case, being supported by the agreement of the parties as to the facts. There is nothing in the record in conflict with this stipulation, except the presumption which arises from the deed of the State Land Commissioner under which appellants claim title. But this presumption is only prima facie and may be overcome by other testimony, and the presumption is overcome by the stipulation to the effect that the land was subject to taxation at the time it was taxed and sold. There is no proof that this land was ever internal improvement land, except the presumption arising from the recitals of the deed, but, as before stated, this was overcome by the stipulation that the land was then subject to taxation, which necessarily implied either that the land was not of that character, or that the title had passed to individual ownership so as to make the land subject to taxation. None of the records of the Land Department were introduced in evidence, and appellants relied entirely upon the presumption arising* from the recitals of the deed. Decree affirmed.